                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Kevin A. Avery and Denise M. Avery,         )
a/k/a Denise W. Murdock, as assignees of    )
the Estate of Andrzej Furmanski,            )
                                            )      ORDER
              Plaintiffs,                   )
                                            )
       vs.                                  )
                                            )
Lahr Agency, LLC, n/k/a REL Agency,         )      Case No. 1:17-cv-265
LLC,                                        )
                                            )
              Defendant.                    )


       On May 30, 2019, the parties filed a stipulation in which they agreed to withdraw their

respective motions in limine and establish a briefing schedule for plaintiffs’ pending Motion to

Determine Measure of Damages.

       The court ADOPTS the parties’ stipulation (Doc. No. 49). The parties respective motions

in limine (Doc. Nos. 32 and 34) are administratively termed. Defendant’s response to the Motion

to Determine Measure of Damages is due by May 31, 2019. Plaintiffs’ reply is due by June 25,

2019. Absent further order from the court, the parties shall have until August 9, 2019, to file

motions in limine.

       IT IS SO ORDERED.

       Dated this 31st day of May, 2019.

                                                   /s/ Charles S. Miller, Jr.
                                                   Charles S. Miller, Jr., Magistrate Judge
                                                   United States District Court
